Citation Nr: 1521804	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-27 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for Meniere's disease (claimed as vertigo).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1971 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

A hearing was held in Washington, D.C., before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is of record.  At the hearing, the records was held open for 30 days to provide the Veteran with an opportunity to submit additional evidence.  The Veteran submitted additional documents through his representative in December 2014.  The Veteran waived initial review by the Agency of Original Jurisdiction (AOJ) in his submission.  

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims file do contain a copy of the November 2014 hearing transcript.  Otherwise, the documents in those files are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided a VA examination in September 2008 in connection with his claims for service connection for bilateral hearing loss and Meniere's disease.  The VA examiner, an audiologist, opined that the Veteran's hearing loss was not caused by or a result of an-service injury, as the hearing acuity recorded at entrance and separation indicated normal hearing.  As to the Meniere's disease, the examiner indicated that the determination must be made by a physician.  

A VA physician subsequently provided an addendum opinion in September 2008 and determined that the hearing loss and Meniere's disease were not caused by or the result of military service.  

Initially, the Board notes that the VA physician did not provide a rationale for the opinion regarding Meniere's disease or hearing loss.  

Moreover, the examiners did not address whether the hearing loss could have had a delayed onset due to acoustic trauma from in-service noise exposure.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It would have been helpful had a VA examiners brought their expertise to bare in this case regarding medically known or theoretical causes of hearing loss and described how hearing loss that results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  Therefore, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss and Meniere's disease.

Finally, at the November 2014 hearing, the Veteran testified that there were outstanding treatment records, as his Meniere's disease became symptomatic in 2009 and he sought treatment for it at that time.  The record was left open for 30 days in order to provide the Veteran an opportunity to submit additional treatment records.  In December 2014, the Veteran, through his representative, submitted multiple authorization forms for VA to obtain the records on his behalf.  Thus, a remand is needed to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all records that were identified in the November 2014 VA Form 21-4142s, to include from: (1) Dr. D. F. at the Capital Ear Group Washington Hospital Center from January 2001 to January 2012; (2) Walter Reed National Military Hospital Center and Bethesda Naval Medical Center from January 2006 to October 31, 2014; (3) Andrew Radar Health Clinic from August 1981 to May 31, 2006; (4) Dr. G.U. from January 2007 to December 30, 2011; (5) Dr. N. L. at Clinton Ears, Nose, and Throat in June 2012; and (6) Dr. D.C. from January 2000 to July 11, 2011.     

If the authorization has expired, the AOJ should request an updated authorization form from the Veteran and then obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any Meniere's disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statement submitted by the Veteran.  

The examiner should specifically consider the remarks section of the March 2006 audiogram that noted that the Veteran had a shunt behind his left ear due to exposure to hazardous noise that he experienced while stationed in Vietnam.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current Meniere's disease is otherwise related to the Veteran's military service, including noise exposure therein.  The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any current Meniere's disease was caused or aggravated (permanently worsened) by the Veteran's hearing loss.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statement submitted by the Veteran.  

The examiner should specifically review the March 2006 hearing conservation disposition that contained a notation that the Veteran had a shunt behind his left ear due to hearing loss while in Vietnam for one year in 1971.  

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss is otherwise related to his military service, including noise exposure therein.  

In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

The examiner should also address the testimony presented at the November 2014 hearing pertaining to the 2005 study from the Institute of Medicine.  Specifically, the Veteran's representative testified that the study found that young veterans who had slight hearing loss at discharge were more prone to develop hearing loss in the future.  He also testified that the study defined normal hearing as zero decibels and then indicated that the Veteran was predisposed to a greater rate of hearing loss because he had slight loss in hearing at separation.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




